Title: General Orders, 16 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Octr 16th 1778
            Parole Woolwich—C. Signs Wooburn. Witney.
            
          
          Tomorrow being the glorious Anniversary of the surrender of General Burgoyne and his troops to the Arms of America, under the Command of Major General Gates, it will be commemorated by the discharge of thirteen Cannon from the Park of Artillery at twelve ôClock.
          No more sick to be sent to the hospital at Quaker Hill without first enquiring of the Chief Surgeon there whether they can be received, as the house is already full.
          At a General Court Martial whereof Coll Hogan was President held at West-Point October 11th 1778, Lieutt Chandenit A.D.Q.M.G. was tried for refusing to sign an order for Forage sent him by Captain Carter and acquitted. The Commander in Chief approves the sentence. Lieutt William Henshaw of the 5th Connecticutt Regiment is appointed Pay Master to the same from the 1st of September last.
        